Citation Nr: 1719691	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1975 to October 1975.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2011 rating decision in which the Department of Veteran Affairs (VA) Jackson, Mississippi, Regional Office (RO), reopened the Veteran's claim for service connection for a low back disability, then denied it on the merits.  The issue was previously reopened and remanded by the Board in June 2016 for further development.

The Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ) in April 2016.  A transcript of that hearing is of record.  The VLJ who conducted the Travel Board hearing is now retired.  In a January 2017 letter, the Veteran was offered the opportunity to testify at another hearing.  The Veteran declined.  Therefore, the Board may proceed with the appeal.


FINDING OF FACT

The probative evidence of record does not establish a nexus between the Veteran's current disability and his period of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify was satisfied by letter in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty to obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, private treatment records, Social Security Administration records, and VA examination reports with the claims file. 

In further fulfilling the duty to assist, the Veteran was afforded VA examinations in connection with his claim in August 2011 and July 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board found these examinations to be adequate in adjudicating the Veteran's claim.  The examiners offered definitive conclusions based in rationale.  The examiners gave conclusive opinions regarding the etiology and nature of the Veteran's disability.  These examinations have been found to be adequate, and thus, have met the requirements to satisfy the duty to assist.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his low back disability is related to his service.  Specifically, the Veteran asserts that his current disability resulted from being pushed into rail bars by a commanding officer, which caused a back injury.  The Veteran further asserts that this injury has affected him for many years and has resulted in his current disability.

Turning to the first element of service connection, the evidence of record indicates that the Veteran does have a current disability.  In August 2011, a VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The Veteran has received ongoing treatment for his disability.  Therefore, the Veteran has met the first requirement for service connection.

Turning to the second element, the Veteran has reported that, after seeing the Veteran mistakenly wear his head gear in a prohibited area, a drill sergeant caught the collar of his shirt and pushed him into some rail bars.  The Veteran's service treatment records note that the Veteran reported back pain in September 1975 due to being thrown against a bed by his drill sergeant.  The service treatment record is consistent with the Veteran's assertion that an incident occurred.  Accordingly, the second element of service connection has been met.

Notwithstanding the in-service incident, the third element, a causal connection between the incident and the Veteran's present low back disability, must be established.

The Veteran's service treatment record indicates that in October 1975, the Veteran endorsed the statement that he underwent a separation medical examination more than 3 working days prior to his departure from place of separation and, to the best of his knowledge, his health is the same as it was since his last separation examination in lieu of a separation examination.  

In an October 1986 private neurosurgical medical record, the Veteran stated he hurt his back on August 10, 1986 in a work incident in which a steam cleaner tipped on him, lifted him up and dropped him down.  He stated that he strained his back.  The Veteran also stated he had a pain in his back that had gotten severe the next morning.  The Veteran went on to report that the pain was aggravated by coughing, sneezing and bending.  The Veteran denied bladder or bowel dysfunction, but reported some issues of constipation.  The Veteran further stated that he had no prior history of similar problems.  The Veteran reported that he couldn't be very active since the date of his injury.

The surgeon stated that examination of the back demonstrated spasm of the paralumbar muscles with tenderness and tenderness of the lumbosacral junction.  The surgeon also noted marked limitation of forward bending and extension with a hitch on attempting to obtain an upright position.  The surgeon determined that the CT scan showed a herniated disc at L4-L5.  The surgeon diagnosed the Veteran with lumbar disc syndrome and recommended hospital admission for a myelography.  This surgeon performed operation on the Veteran's back.  The surgeon continued follow-up treatment from the time of surgery until at least 1991.  The surgeon's records are silent on an in-service incident as the etiology of the Veteran's back disability. 

In a May 2003 private medical record, the Veteran's primary care physician reported the Veteran's continued treatment for back pain.  The physician noted that the Veteran had suffered back pain since 1987.

In a March 2005 private medical record, the Veteran reported lower back pain and hip fracture.  The Veteran reported that he hurt his back in 1987 at Kessler Air Force Base in Biloxi, where the steam cleaner he was using picked him up and threw him to the ground.  He also reported that he had surgery on his back and it did not help the pain.  He went on to report that he has had back pain since that time.  The Veteran also reported a hip fracture on his right side due to a car accident in 2002.  The examiner stated that the Veteran had lower back radiculopathy and hip weakness secondary to a hip fracture.  The examiner further stated that the Veteran had a fusion to L4-L5 and was still having significant pain in his back and legs.

The Veteran was afforded a VA examination in August 2011.  The Veteran stated that he was going into the mess hall and a drill sergeant grabbed him by his shirt and he was thrown into some bars that hit his lower back.  The Veteran also stated that his legs went numb immediately and he lost bladder function.  The Veteran reported that the pain progressively worsened over the years.  The Veteran went on to report that he was unable to sit or stand for long periods of time.  The Veteran stated that he had pain in his low back that radiated down the bilateral legs to the bottom of his feet. 

The VA examiner gave a diagnosis of degenerative disc disease of the lumbar spine.  The examiner reported objective findings of motor radiculopathy of the L4-L5 and mild functional limitations.  In reviewing the Veteran's record, the examiner stated that the Veteran was diagnosed with muscle strain while in service.  The examiner went on to report that an x-ray of the Veteran's lumbar spine revealed transverse process of LC on the left side that appears anterior on the lateral view and was most likely a calcified lymph node.

The examiner noted that the American Medical Association Guides Newsletter showed degenerative disc disease as a result of work-related cumulative trauma to be a myth with this accounting for 3% or less of conditions.  The examiner also noted that the study results showed that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  The examiner, therefore, opined that the Veteran's degenerative disc disease of the lumbar spine was less likely as not caused by or a result of the subjective complaints of pain to the lumbar spine while in service.  

The Board finds this examination to have clear conclusions and adequate reasons and bases for such conclusions.  The examiner considered the Veteran's current low back disability and his available medical records.  The examiner also considered interceding events.  The examiner utilized medical literature to guide analysis of the etiology of the Veteran's disability.  Therefore, the Board finds this examination to be highly probative in nature.

In April 2016 hearing testimony, the Veteran stated that, during service, he forgot to take his headgear off as he entered the mess hall.  The Veteran also stated that the drill sergeant standing nearby jammed him into some bars and ruptured some disks in his back.  The Veteran reported that he went to sick call the next day, and was later sent to the hospital.  He went on to state, that at the time of his discharge, he was given a letter to take to the nearest VA.  The Veteran stated that he did not know the contents of the letter.  The Veteran testified that he did as instructed and took the letter to the Biloxi VAMC.  The Veteran reported that a woman took the letter and instructed him to wait, but when he returned to the desk to ask about the letter, she stated she didn't have it.  The Veteran went on to report that he returned to the hospital and was threatened with arrest.  The Veteran testified that he was not allowed to see a VA doctor, and he did not have insurance to see a private doctor.  The Veteran explained that he received a letter years later stating he could use VA benefits.  The Veteran reported that this was the reason he did not see a doctor until 1986.  The Veteran stated that at the time he sought treatment in 1986, the pain was the same as it was when he was in service.  When asked about the effect of his work injury on his back, the Veteran stated that his back was already hurting.  He testified that he strained it again, and he had the chance to get it fixed.  The Veteran noted, however, that the surgery did not have much effect on relieving his pain.

In a June 2016 VA medical opinion, the examiner opined that the Veteran's current back diagnosis is less likely than not caused by, related to, or worsened beyond natural progression by military service or by acute strain while in service.  In reviewing the Veteran's records, the examiner noted that the Veteran suffered from an acute injury of the low back in a single medical evaluation as an outpatient while in service.  The examiner also noted that at the time of separation, approximately two weeks later, the Veteran denied any change in his medical condition since his previous "separation" examination (probably September 1, 1975 enlistment examination),which noted a normal spine examination.  The examiner went on to state that this gives weight to the acuity and minimal nature of the September 22, 1975 injury.

The examiner also reported that the next documentation available is from a point over ten years later, attributing the Veteran's back diagnosis to an on the job injury.  The examiner stated that, while he believes that the Veteran is sincere in his statement at the Travel Board hearing of continuity of symptomatology since service, it must be noted that memory is a very weak documentarian of events, especially when many years have passed (approximately 40 since service, and almost 30 since his surgery) and when trying to place events in a linear order.  The examiner added that written documentation is the strongest form of linear recollection.  The examiner stated that while scant in this case, certain points can be ascertained from the written record: 1) the Veteran was treated for an acute injury while in service, thought to be a muscular strain; 2) the injury did not appear sufficiently severe or prolonged to warrant documentation even two weeks later at the time of separation; and 3) the neurosurgeon who performed the surgery documented the cause of the Veterans diagnosis as an on the job injury, which happened over 10 years after separation from military service.  Therefore, the examiner concluded that the Veteran's current back disability is not due to his period of service.

The Board finds this examination to be highly probative.  The examiner reviewed the Veteran's complete record, utilized medical literature and considered the Veteran's lay statements.  The examiner also gave a definitive conclusion and explained the reasons and bases for this conclusion.  Therefore, the Board finds this examination to be highly probative in nature.

In October 2016 correspondence, the Veteran stated that after returning home from his military duty, he continued to seek medical assistance for his suffering.  The Veteran reported that with no insurance coverage, he was unable to secure proper medical treatment.  The Veteran also stated that he informed the hospital staff of his financial situation and his service-related injury, but was still denied proper medical treatment for this original injury.  The Veteran reported that he used non-prescription medication for his pain and suffering.  The Veteran stated that, at that time, he was unaware of his eligibility to receive medical assistance from the VA for his 1975 injury.  The Veteran also stated that his surgeon advised him that he should have received medical assistance from the VA years prior to his surgery in the 1980's.  The Veteran went on to note that his surgeon's advice led him to believe that his physical damage of his disability occurred prior to the later 1980's injury.  The Veteran further asserted that his surgeon's referral to the VA for medical assistance, suggested that his original injury was service-related.

After carefully considering the evidence of record, the Board finds that the evidence does not establish a nexus between the Veteran's current disability and his period of service.  The Board has considered the Veteran's reasoning for the gap in treatment between his separation from service and his 1986 surgery.  However, the Veteran's medical records indicate that several medical examiners reported the Veteran's post-service injury as the superseding cause of his back disability.  Moreover, both the August 2011 and July 2016 VA opinions weigh heavily against a finding of a nexus between the Veteran's current disability and his period of service because the Veteran's service treatment records do not indicate an injury so severe as to cause a chronic disability.  Indeed, the July 2016 medical opinion notes that the in-service incident was an acute injury.  Therefore, the third requirement of a nexus between the Veteran's current disability and his period of service has not been met.  Thus, service connection for a low back disability is not warranted.

The Board has considered the Veteran's lay statements regarding his low back disability; however, apart from the Veteran's own assertions, there is no competent and credible evidence linking his current condition to his period of service. Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of a low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of his low back disability is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his low back disability.

The Board notes that consideration for presumptive service connection under 38 C.F.R. § 3.309(a) for degenerative joint disease (arthritis) is not applicable in this case due to the 90 day continuous service requirement, which has not been met.  See 38 C.F.R 3.307 (2016).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


